Per Curiam.

The people of this country have always been in the habit of lending such stills among one another; and, in all such cases, they have been considered personal and not real estate. They have never been considered such members of the freehold as that to sever them from it would be injurious to the inheritance; a rule of feodal origin, not one badge of which has been left by the legislature of this country.
But the Court does not mean to say that this rule would apply to stills really fixed to the freehold in a house which might be injured by their removal. When a question of this sort shall occur, it shall be settled.